Citation Nr: 0426232	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include a bipolar disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from March 1989 to October 1990.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was initially scheduled for a Board 
videoconference hearing in September 2003.  He apparently did 
not attend this hearing because in December 2003 he was 
scheduled for another Board videoconference hearing.

By way of correspondence dated in December 2003, the 
veteran's representative notified the RO that the veteran 
would not be able to attend the December hearing and 
requested that the hearing be rescheduled.  In December 2003, 
the Board granted the veteran's motion to reschedule under 
the provisions of 38 C.F.R. § 20.704.

Nonetheless, the record does not reflect that the veteran was 
notified of the date of the new hearing, although the claims 
file notes that the veteran did not attend a Board 
videoconference hearing that was apparently scheduled for 
February 2004.  Moreover, the veteran's representative, by 
way of correspondence dated September 2004, claims that the 
veteran was not notified of a re-scheduled hearing subsequent 
to December 2003.  In light of the foregoing facts, the Board 
believes that this case must be remanded to the RO to 
schedule a Board videoconference hearing.

Accordingly, the case is remanded to the RO for the 
following:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge and clearly notify the veteran 
of the date of such hearing.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




